204 F.2d 694
Oliver RONEY, Jr., a Minor, by Oliver Roney, Sr., his Guardian Ad Litem of Maryville, Missouri, Appellant,v.CHICAGO, BURLINGTON & QUINCY RAILROAD COMPANY, a Corporation of Illinois.
No. 14828.
United States Court of Appeals Eighth Circuit.
April 27, 1953.

Appeal from the United States District Court for the Western District of Missouri.
Whitney W. Potter, St. Joseph, Mo., for appellant.
Sprague, Wilcox, & Houts, St. Joseph, Mo., for appellee.
PER CURIAM.


1
Appeal from District Court docketed and dismissed for want of prosecution, at appellant's cost, on motion of appellee.